Judgment reversed upon the law and the facts, with costs, and judgment directed in favor of plaintiff for the relief demanded in the complaint, with costs, upon authority of Becker v. Frasse & Co., Inc. (post, p. 661), decided herewith. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and appropriate conclusions of law will be made. Lazansky, P. J., Rich, Carswell and Seudder, JJ., concur; Kapper, J., dissents and votes to affirm for the reasons stated in his dissenting memorandum in Becker v. Frasse & Co., Inc. (supra). Settle order on notice.